          Case 4:18-cv-00500-JM Document 326 Filed 02/26/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION

 ZEST LABS, INC. f/k/a INTELLEFLEX                   §
 CORPORATION; and ECOARK                             §
 HOLDINGS, INC.                                      §
             Plaintiffs,                             §          Civil Action No. 4:18-cv-500-JM
       v.                                            §
 WALMART INC. f/k/a                                  §               JURY TRIAL DEMANDED
 WAL-MART STORES, INC.                               §
             Defendant.                              §


    PLAINTIFFS’ MOTION FOR AN ORDER REVISING THE DESIGNATION OF
           CERTAIN WALMART DOCUMENTS TO CONFIDENTIAL
          PURSUANT TO SECTION 3 OF THE PROTECTIVE ORDER

       Plaintiffs Zest Labs, Inc. and Ecoark Holdings, Inc. (collectively “Zest”) file this Motion

seeking an order that certain Walmart documents be re-designated as CONFIDENTIAL under the

terms of the Protective Order (“Protective Order”) as opposed to HIGHLY CONFIDENTIAL—

OUTSIDE COUNSEL ONLY (“Attorneys Eyes Only”).

       Walmart has designated tens of thousands of documents in this case Attorneys Eyes Only.

As set forth in the accompanying brief, Zest presents here 299 documents that should be re-

designated as Confidential. In fact, many of the emails in this set that Walmart has labeled

Walmart Attorneys Eyes Only are actually emails where Walmart is sending around information

from Zest or discussing Zest.

       The accompanying brief establishes that the Court should grant this Motion because

Walmart has not satisfied its burden under the Protective Order to designate these materials as

HIGHLY CONFIDENTIAL—OUTSIDE COUNSEL ONLY.                             The documents will remain

CONFIDENTIAL under the Protective Order and they will still be fully protected from public

view, but the re-designation will allow the trial to proceed more.

                                                 1
         Case 4:18-cv-00500-JM Document 326 Filed 02/26/21 Page 2 of 4




Dated: February 26, 2021                   Respectfully submitted,


                                           By: Fred I. Williams
                                           Fred I. Williams (pro hac vice)
                                           Texas State Bar No. 00794855
                                           Michael Simons (pro hac vice)
                                           Texas State Bar No. 24008042
                                           Todd E. Landis (pro hac vice)
                                           Texas State Bar No. 24030226
                                           Jonathan L. Hardt (pro hac vice)
                                           Texas State Bar No. 24039906
                                           Sarah Tishler (pro hac vice)
                                           New York State Bar No. 543525
                                           WILLIAMS SIMONS & LANDIS PLLC
                                           327 Congress Ave., Suite 490
                                           Austin, TX 78701
                                           512.543.1354
                                           fwilliams@wsltrial.com
                                           msimons@wsltrial.com
                                           tlandis@wsltrial.com
                                           jhardt@wsltrial.com
                                           stishler@wsltrial.com


                                           Dustin B. McDaniel, Bar # 99011
                                           Scott Richardson, Bar # 2001208
                                           Bart Calhoun, Bar # 2011221
                                           McDaniel, Richardson, & Calhoun PLLC
                                           1020 West 4th St., Suite 410
                                           Little Rock, AR 72201
                                           501.235.8336
                                           501.588.2104 fax
                                           dmcdaniel@mrcfirm.com
                                           scott@mrcfirm.com
                                           bcalhoun@mrcfirm.com

                                           Ross David Carmel, Esq. (pro hac vice)
                                           New York State Bar No. 4686580
                                           CARMEL, MILAZZO & DiCHIARA LLP
                                           55 West 39th Street, 18th Floor
                                           New York, New York 10018
                                           (212) 658-0458 telephone
                                           (646) 838-1314 facsimile
                                           rcarmel@cmdllp.com

                                       2
Case 4:18-cv-00500-JM Document 326 Filed 02/26/21 Page 3 of 4




                                  Attorneys for Plaintiffs Zest Labs, Inc. f/k/a
                                  Intelleflex Corporation, and Ecoark
                                  Holdings, Inc.




                              3
         Case 4:18-cv-00500-JM Document 326 Filed 02/26/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 26, 2021 the undersigned caused a copy

of the foregoing document to be served on all counsel of record via the Court’s CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.

                                                    Fred I. Williams
                                                    Fred I. Williams


                            CERTIFICATE OF CONFERENCE

        I certify that on February 19, 2021, Plaintiff’s counsel conferred by email and telephone

with Defendants counsel about whether Defendant opposes this motion. Defendant’s counsel

responded that he opposed the relief sought by the motion.


                                                    Fred I. Williams
                                                    Fred I. Williams
